Citation Nr: 0115598	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-09 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a left olecranon fracture, 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977, from March 1977 to September 1987, and from 
August 1991 to October 1994.  The veteran claims that he also 
served on active duty from September 1987 to August 1991, 
however, this has not been confirmed. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and December 1995 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

This claim was previously before the Board in May 2000, at 
which time it was remanded for additional evidentiary 
development.  The development requested was completed and the 
case is ready for final appellate review. 

In a May 1995 rating decision, the RO denied entitlement to 
service connection for residuals of a left forearm injury.  
In an October 1995 statement, the RO received a letter from 
the veteran that mentioned his left forearm.  While it was 
uncertain as to whether or not the October 1995 statement to 
the RO represented a notice of disagreement, the Board 
requested in a May 2000 remand that the RO issue a Statement 
of the Case addressing the issue of entitlement to service 
connection for residuals of an injury to the left forearm.  
In May 2000, the RO issued a Statement of the Case addressing 
this issue and instructing the veteran on competing and 
filing a VA Form 9 in order to continue the appeal with 
respect to the issue of entitlement to service connection for 
residuals of a left forearm injury.  A copy of the May 17, 
2000 notification letter was sent to the veteran's 
representative. 

On September 12, 2000, the RO received a VA Form 646, 
Statement of Accredited Representation in Appealed Case, from 
the veteran's representative wherein he only referred to the 
two issues listed on the front page of this decision.  There 
has been no subsequent mention of the issue of service 
connection for residuals of an injury to the left forearm by 
the veteran or his representative.  Based on the foregoing 
procedural history, the Board concludes that an appeal as to 
this issue of entitlement to service contention for residuals 
of an injury to the left forearm has not been perfected.  See 
38 U.S.C.A. § 7105(d)(West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2000).  That issue is therefore not in 
appellate status and will be discussed no further herein.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus did not require insulin 
at any time during the appeal period.

2.  The veteran is right handed.

3.  The service-connected residuals of a fracture of the left 
olecranon are manifested by full range of motion of the 
forearm and elbow resulting in no functional loss.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 20 
percent for service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 
4.119, Diagnostic Code 7913 (1995); 38 C.F.R. Part 4, § 
4.119, Diagnostic Code 7913 (2000).  

2.  The schedular criteria for a compensable rating for 
residuals of a fracture of the left olecranon have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207, 5208 and 5209 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his two service-
connected disabilities are more severely disabling than the 
current evaluations reflect.  More specifically, he maintains 
that his diabetes mellitus restricts his activities.  He 
contends that his left elbow is painful and that certain 
activities, such as lifting are restricted. 

In the interest of clarity, the factual background of this 
case will be reviewed.  The pertinent law and VA regulations 
will be discussed.  Finally, the Board will analyze the 
veteran's claims and render a decision. 

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  The requirements set forth for evaluation of the 
complete medical history of a veteran's disability operate to 
protect veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593-94 (1991).

Diabetes Mellitus

Service medical records reflect that the veteran was 
diagnosed as having non insulin dependent diabetes mellitus 
in 1992 which was well controlled with medication and home 
glucose monitoring.  Dietary control was noted to have been 
unsuccessful.  

VA treatment records, dating from December 2, 1994 to 
September 14, 1995, reflect that the veteran's diabetes was 
well controlled with medication and a diabetic diet.    

The veteran was afforded VA diabetes mellitus and general 
medical examinations on September 28, 1995.  During the 
diabetes mellitus examination, the veteran reported that he 
would occasionally, every two to three weeks, have a minor 
hypoglycemic reaction which resolved after he had something 
to eat.  The veteran reported that he had kept a diary of 
blood sugars which were noted to have been well controlled 
(i.e., they ran from 70-100).  The veteran was not on any 
restricted diet at that time but he reported having to eat 
mostly fruits, grains, pastas and vegetables because of his 
diabetes and gout.  There was no evidence of any loss of 
weight, anal pruritus, vascular deficiencies, diabetic ocular 
disturbance or insulin requirements.  The veteran's blood 
sugar was 141, hemoglobin A1C was normal, as well as glycated 
hemoglobin.  A diagnosis of non insulin dependent diabetes 
mellitus on medication and well controlled was recorded after 
both examinations.

VA treatment records, dating from November 1995 to August 
1998, reflect that in November 1992, the veteran complained 
of feeling weak at work and that he felt better after he had 
something to eat.  The veteran was noted to be on medication.  
These reports also reflect that the veteran's non insulin 
dependent diabetes mellitus was well controlled with 
medication and/or a restricted diet, that his weight was 
stable and that he had an increased appetite.  There was no 
evidence of any skin lesions or retinopathy in the eyes. 

During a hearing conducted at the RO in Chicago, Illinois in 
August 1998, the veteran testified that his diabetes was 
controlled with medication.  He related that he had kept his 
sugar level below 120 through the last year, at which time 
they had increased to 140 to 200.  Allegedly in April 1998, 
he testified that medical personnel at the Marion VA Medical 
Center had adjusted his medication accordingly, but since 
that time, nothing had changed. 

A June 2000 VA diabetes mellitus examination report reflects 
that the veteran had been diabetic since 1992 and that it was 
controlled with medications.  He related that his blood 
sugars ran from 130 to 2000 and that he had a history of 
elevated triglycerides, the last reading was 900.  The 
veteran denied having any episodes of ketoacidosis or 
hypoglycemic reactions.  He was noted to be on a low-protein, 
low-carbohydrate and low-fat diet.  He related that he did 
not follow a diet promulgated by the American Diabetes 
Association.  The veteran indicated that he had not been 
placed on any restrictions with respect to activity. He 
complained of occasional blurry vision, especially with close 
up activities.  There were no new vascular or cardiac changes 
(the veteran complained of some right-side occasional chest 
pain.)  The examiner noted that the veteran was on medication 
and that he had never been on insulin.  The veteran related 
that he visited the diabetic care provider twice a year.  The 
veteran related that he had not experienced any recent 
problems other than blood sugars ranging from 130-200.  While 
the veteran reported having occasional anal itching, an 
examination of the anus revealed no evidence of redness (the 
veteran denied having any itching on the day of the 
examination.)  He denied having any loss of strength.  

An examination of the eyes in June 2000 revealed equal and 
round pupils which were reactive to light and accommodation 
with normal extraocular movements.  There was no evidence of 
any open areas or ulcers on the skin.  An examination of the 
feet revealed no evidence of any vascular changes, open 
ulcers, stasis pigmentation or other vascular changes.  A 
diagnosis of diabetes, Type II, on oral hypoglycemics was 
recorded by the examiner.

Left Olecranon Fracture

Service medical records reflect that in February 1985, the 
veteran sustained an avulsion fracture to the left olecranon 
after he fell at the beach.  The veteran was given a splint.  
Subsequent examinations of the left forearm, to include X-
rays of the left elbow were normal.  

Post service VA medical evidence, dating from 1994 to 2000, 
reflect that the veteran primarily received treatment for 
unrelated disorders.  However, during a VA general medical 
examination in September 1995, the veteran complained of 
aching, tenderness and pain in the left elbow without any 
decreased range of motion.  The examiner indicated that there 
was no decrease in strength unless there was pain and then 
range of motion and strength were slightly decreased.  The 
veteran was noted to have been right handed by history.  
There were no functional defects and adequate range of motion 
of all joints.  There was no evidence of any atrophy and good 
strength of muscle tissue.  No sensory deficits were noted on 
neurological examination.  A diagnosis of a history of a 
fracture of the left elbow with good range of motion and 
strength was recorded by the examining physician. 

A September 1995 VA orthopedic examination report is also of 
record.  A review of that report reflects that flexion of the 
left elbow was to 145 degrees and extension was to zero 
degrees.  A diagnosis of a history of a fracture of the left 
elbow with normal range of motion and strength was recorded 
by the examiner.  

During a VA muscles examination in September 1995, the 
examiner noted that the veteran had a two centimeter circular 
scar over the lateral proximal portion of the forearm with 
mild retraction.  There was no evidence of adhesion, damage 
to tendons, bones joints or nerves.  The veteran had normal 
strength with no evidence of pain or muscle hernia.  A 
history of an abscess of the left proximal lateral forearm 
with a scar as a residual with no functional defects of the 
arm was recorded by the examiner. 

During a hearing conducted at the RO in Chicago, Illinois in 
August 1998, the veteran testified that the area near the 
left olecranon fracture was painful and tender from time to 
time.  He related that he was told that the fracture would 
not heal.  The veteran indicated that there were no color 
changes in the area of the left olecranon fracture. 

A June 2000 VA orthopedic examination report is also of 
record.  During the examination, the veteran related that he 
had increased pain, especially if he bumped his elbow 
slightly.  He also complained of intermittent weakness with 
lifting.  He denied having any stiffness, redness, heat, 
swelling, locking up or giving away of the left elbow.  The 
veteran reported that he was not on any treatment with 
respect to his left elbow at that time.  There was no 
evidence of any flare-ups, dissociation or recurrent 
subluxation of the left forearm or elbow.  He related that he 
had some difficulty lifting but that he continued doing what 
he could.  The examiner indicated that the veteran was right 
handed.  The veteran reported that he did not use an 
assistive device on his left arm.  

An examination of the left elbow in June 2000 revealed full 
range of motion with extension to 0 degrees and flexion to 
145 degrees.  Forearm supination was 0 to 85 degrees and 
pronation was 0 to 80 degrees.  An X-ray of the left elbow 
was normal. A diagnosis of status post old injury to the left 
elbow with normal elbow X-rays was recorded by the examiner. 

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.
  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2000).

However, where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered.  That is, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Ordinarily, the Schedule for Rating Disabilities will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).  

Once the evidence has been assembled, it is the Board's 
responsibility to consider the entire record on appeal.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107, 38 C.F.R. §§ 3.102, 4.3 (1999).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Law and regulations, in particular the appropriate schedular 
criteria, followed by analysis specific to each issue on 
appeal, will be discussed below.

Analysis

Initial matter - duty to assist

The Board notes that during the pendency of the veteran's 
appeal but after his claim was most recently considered by 
the RO, the Veterans Claims Assistance Act of 2000 [VCAA], 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It applies to this case.  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After a review of the record, the Board concludes that all 
relevant facts have been properly developed and that no 
further development is required to comply with the VCAA.  As 
noted in the introduction section of this decision, this 
claim was previously before the Board in May 2000, at which 
time it was remanded for additional evidentiary development, 
to include VA examinations of the veteran's diabetes mellitus 
and residuals of fracture of the left olecranon.  In June 
2000, the veteran was provided the aforementioned VA 
examinations.  The RO has adjudicated the issues on appeal by 
applying the correct law and regulations.  Readjudication is 
not necessary.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).   

In summary, the Board has reviewed the record and has 
determined that all notification and development actions 
required by the VCAA have been completed in full.  Remanding 
this case for readjudication under such circumstances would 
serve no useful purpose.  Cf. Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim 
without prejudice to the veteran.

Discussion

Diabetes Mellitus

The veteran's diabetes mellitus is evaluated under Diagnostic 
Code 7913.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 38 
C.F.R. § Part 4, including the rating criteria for evaluating 
diseases of endocrine system such as diabetes mellitus.  This 
amendment was effective June 6, 1996.  See 61 Fed. Reg. 20440 
through 20447 (May 7, 1996). When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the appellant.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date. 
VAOPGCPREC 3-2000; see also 38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, for any date prior to June 6, 1996, the 
Board cannot apply the revised regulations. From June 6, 
1996, the veteran's claim for a higher rating must be 
evaluated under both the old and new criteria to determine 
which version, if either, is most favorable to his claim.

The RO considered the old regulations in a January 1996 
Statement of the Case, and a February 1998 Supplemental 
Statement of the Case included the new rating criteria.  
Therefore, the veteran and his representative were given 
notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the rating criteria in effect prior to June 6, 1996, 
the assigned 20 percent disability rating was assigned for 
moderate diabetes mellitus, with moderate insulin or oral 
hypoglycemic agent dosage, and restricted (maintenance) diet; 
without impairment of health or vigor or limitation of 
activity.  40 percent disability rating was provided for 
moderately severe diabetes mellitus that required large 
dosages of insulin, restricted diet, and careful regulation 
of activities (i.e., avoidance of strenuous occupational and 
recreational activities).  A 60 percent disability rating was 
warranted for severe diabetes with episodes of ketoacidosis 
or hypoglycemic reactions, but with considerable loss of 
weight and strength and with mild complications, such as 
pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  A 100 percent rating was 
warranted for pronounced, uncontrolled diabetes, that is, 
with repeated episodes of ketoacidosis or hypoglycemic 
reactions, restricted diet, and regulation of activities, 
with progressive loss of weight and strength or severe 
complications.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(1996).  The note under Diagnostic Code 7913 indicated that 
definitely established complications such as amputations, 
impairment of central visual acuity, peripheral neuropathy 
with definite sensory or motor impairment or definitely 
established arteriosclerotic focalizations will be separately 
rated under the applicable diagnostic codes.

Under the rating criteria in effect from June 6, 1996, a 20 
percent evaluation is provided for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent evaluation is 
provided for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities. A 60 percent 
disability rating is warranted for diabetes that requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice-a-month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
disability rating is warranted when the diabetes requires 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1999).  Note 1 under Diagnostic Code 
7913 indicates that compensable complications of diabetes are 
to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

The medical evidence of record prior to, and after, June 6, 
1996 shows that the veteran does not have diabetes mellitus 
that requires insulin.  Both the old and amended regulations 
require that the veteran must have insulin-dependent diabetes 
mellitus in order to be considered for a rating in excess of 
20 percent.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(1995); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2000).

Therefore, given that the medical evidence shows that the 
veteran does not have diabetes mellitus that requires 
insulin, the Board finds that a rating in excess of 20 
percent under the old and amended regulations is not 
warranted at any time during the appeal period.  

Left Olecranon

The RO has assigned the service-connected residuals of a 
fracture of the left olecranon a noncompensable evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5209.  Under 
that code, a 20 percent rating is warranted where there is 
other impairment of the elbow such as joint fracture with 
marked cubitus varus or cubitus valgus deformity with 
ununited fracture of the head of the radius in either the 
minor or major forearm.  A 50 percent evaluation is warranted 
where there is other impairment of flail joint of a minor 
elbow.  See 38 C.F.R. § 4.71a, Diagnostic Code 5209.

Full elbow flexion is from 0 degrees through 145 degrees, 
full forearm pronation is from 0 degrees through 80 degrees 
and full supination is from 0 through 85 degrees. 38 C.F.R. § 
4.71, Plate I (2000).

The medical evidence demonstrates that the veteran's right 
elbow disability is manifested by complaints of pain and 
tenderness with objective evidence of full range of motion. 
There was no evidence of any joint fracture with marked 
cubitus varus or cubitus valgus deformity with unuitied 
fracture of the head of the radius in the left minor forearm.  
Indeed, an X-ray of the left elbow was normal.  In June 2000, 
the examiner diagnosed the veteran as having status post old 
injury to the left elbow with normal elbow X-rays.  Thus, 
there is no basis for a compensable evaluation in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Code 5209.

DeLuca considerations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2000).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The Board notes that while the veteran has complained of 
intermittent weakness in the left elbow, there was full range 
of motion of the forearm and elbow without pain during VA 
examinations conducted in 1995 and 1998.  There was no 
objective evidence of weakness, excess fatigability or 
incoordination of the left elbow on either examination. 

Rating under other diagnostic codes

When flexion of a minor forearm is limited to 110 degrees a 
noncompensable evaluation will be assigned.  A 10 percent 
evaluation will be assigned where flexion of a minor forearm 
is limited to 100 degrees and a 20 percent evaluation 
requires flexion limited to either 70 or 90 degrees.  A 30 
percent disability rating will be assigned where limitation 
of flexion of a minor forearm is to 55 degrees.  A 40 percent 
rating is warranted where flexion of a minor forearm is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

When extension of a minor forearm is limited to 45 or 60 
degrees, a 10 percent rating is warranted.  A 20 percent 
evaluation will be assigned where extension of a minor 
forearm is limited to either 75 or 90 degrees.  A 30 percent 
evaluation requires limitation of extension of a minor 
forearm to 100 degrees.  A 40 percent disability rating will 
be assigned where extension of the minor forearm is limited 
to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 
5207.

Where forearm flexion of a minor extremity is limited to 100 
degrees and extension limited to 45 degrees, a 20 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5208.

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993). One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology. Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The currently assigned diagnostic code, 5209, appears to be 
consistent with the veteran's medical history, diagnosis and 
symptomatology.  However, the Board has given consideration 
to evaluating the veteran's service-connected disability 
under a different diagnostic code.

Despite the veteran's complaints of intermittent weakness in 
the left elbow, he had full range of motion of the left elbow 
and full pronation and supination of the left forearm when 
examined by VA in June 2000.  There is, therefore, no basis 
for a compensable disability rating of the residuals of a 
fracture of the left olecranon pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207 and 5208.

Therefore, when all pertinent disability factors are 
considered, the Board must nevertheless conclude that a 
compensable evaluation is not warranted for this disability.

Extraschedular evaluations

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claims for increased 
ratings for the disabilities at issue.  See Bagwell v. Brown, 
9 Vet. App. 157 (1996); see also VAOPGCPREC 6-96.  The RO has 
addressed the matter of the assignment of an extraschedular 
rating in a July 2000 Supplemental Statement of the Case.  
The Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The veteran has not specifically identified any factors which 
may be considered to be exceptional or unusual, and the Board 
has been similarly unsuccessful. An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The veteran has not maintained that he is unable to work as a 
result of his service-connected diabetes mellitus and 
residuals of a fracture of the left olecranon.  In fact, he 
has not submitted any evidence, such as letters from 
prospective or current employers, indicating that these 
disabilities interfere with his employment.  Moreover, the 
manifestations of the service-connected disabilities at issue 
do not appear to be unusual or exceptional from a clinical 
standpoint.  Indeed, recent medical examiners have been hard 
pressed to identify any significant pathology, especially 
with respect to the left elbow.  In fact, the veteran 
indicated that he was not seeking any current treatment for 
his left elbow and that he did not have any problems 
concerning his diabetes mellitus with the exception of 
elevated blood sugar levels.  As noted during the most recent 
VA examination, X-rays of the left elbow were normal and the 
veteran's diabetes mellitus does not require insulin.  
Neither disability has necessitated frequent periods of 
hospitalization; indeed there is no recent hospitalization of 
record for either disability.  

In conclusion, the Board finds that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus is denied. 

Entitlement to a increased (compensable) rating for residuals 
of a fracture of the left olecranon is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

